Citation Nr: 1425219	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-32 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for a skin disorder.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 and from April 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Chicago, Illinois certified the appeal to the Board.  That rating decision denied an evaluation higher than 10 percent for a skin disorder.  The Veteran is seeking a higher evaluation.  

In May 2011, the Board remanded the issue on appeal for additional development.  As the actions specified in the May 2011 remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through December 2013, which have been considered by the RO in the December 2013 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.


In March 2014, the Veteran submitted photographs reflecting the current extent of his skin disorder.  In a statement submitted in support of his claim, the Veteran asserted that his skin disorder had affected numerous areas of his body, including his penis, testicles, nostrils, forearms, biceps, triceps, shoulders, back, chest, quadriceps, hamstrings, waist, calves, ankles, neck, underarms, abdomen, and glutes.  He also stated that he has had no relief from symptoms of itching, burning, redness, and scarring lesions due to the skin disorder.  See March 2014 statement.  As the evidence suggests that the Veteran's skin disorder has worsened since his last VA examination, a remand for a new VA examination to determine the current extent and severity of his skin disorder is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The record shows that the Veteran's last VA examination for his skin disorder was in November 2012.  At the time of his VA examination, the Veteran was not undergoing any treatment for his skin disorder.  Since that examination, the Veteran's VA treatment records reflect that the Veteran has been prescribed several medications to treat his skin disorder, including topical creams, antibiotics and antifungals.  See VA treatment records from November 2012 to October 2013.  The Veteran contends his triamcinolone topical cream, qualifies as systemic therapy, such as corticosteroids or other immunosuppressive drugs.  The record contains no determination by a medical professional that any of the Veteran's current medication qualifies as systemic therapy, or that the Veteran's skin disorder requires the use of systemic therapy.  Upon remand, the VA examiner should also address whether the Veteran's skin disorder has ever required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, since when and for how long.  The VA examiner should also note whether any of the Veteran's current or past medications qualify as systemic therapy.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his skin disorder that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After any additional records are associated with the paper claims file or virtual record, then the AOJ should schedule the Veteran for a VA dermatology examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected skin disorder.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.  

The examiner should comment on the following: 

a. The percent of the entire body affected by the skin disorder.

b. The percent of the exposed areas of the body affected by the skin disorder.

c. Whether the skin disorder requires the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs and the duration of such therapy in a 12-month period.  

d. After reviewing the Veteran's treatment records, whether the Veteran's past medications for his skin disorder were systemic therapy, such as corticosteroids or other immunosuppressive drugs.  

A complete rationale must be provided for any opinion offered.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

